DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 6-10 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Moulette et al. (US 2006/0163353).
Re claim 6: 



“[0046] Accordingly, FIGS. 4A-B show perspective and cross-sectional views, respectively, of an embodiment of a system in accordance with the present invention wherein the heads of the magnetic stripe card reader device are positioned on the same side of the slot as the keypad. Accordingly, module 26 is positioned on the external housing next to the keyboard, aligned to overlie the reader heads. Apart from the difference in spatial orientation of the inductor relative to the two reader heads, operation of this adapter embodiment is fundamentally the same as with the device shown in FIGS. 3A-B.
[0047] An inductor structure of an adapter in accordance with embodiments of the present invention would be expected to generate a magnetic field having sufficient intensity to couple with the magnetic reader head across the thickness of the housing. However, the magnetic field produced by the inductor structure should not be so strong as to saturate the head, cause inter-track noise, or cause unwanted coupling with other components of the POS equipment. Thus in particular embodiments, the inductor element would be expected to operate to generate a magnetic field having an intensity received at the reader head(s), equivalent to emulate magnetic card domains falling within the specified range for magnetic stripe cards.”

outside of the card reader.

Para 0028 teaches: “Merchant pod 18 comprises module 26, affixed to the external housing of the reader device. Module 26 encloses magnetic field-generating element 70 aligned with Track 1 reader head 10a and Track 2 reader head 10b of device 2.”

Para 0038 to 0040 teach:
“[0038] During operation of the adaptor, when communication is desired with the magnetic head(s) of the reader device, a first current is initially flowed through outer coil 76. As a result of this first current flow, inductor element 72 generates a magnetic field. This magnetic field is sufficiently powerful to activate the card present circuit (i.e. provide the expected strobes) and communicate with the more sensitive data recovery circuit (typically of the Track 1 head). However, this magnetic field is not sufficiently powerful to communicate with the less sensitive data recovery circuit (typically of the Track 2 head).
[0039] Once module 26 has successfully communicated with Track 1 head 10b, the flow of current to through outer coil 76 is halted. With no interruption in transmitted data signals, a current is then flowed through inner coil 74.
[0040] As a result of this current flow through inner coil 74, a magnetic field recognizable by the Track 2 data recovery circuit is generated. Typically, the greater number of 

From these passages it is clear that the external emulator module communicates with both a first track read head and a second track read head. It does so serially, communicating first according to a mode that is applicable for the first (Track 1) read head and communicating second according to a mode that is applicable for the second (Track 2) read head.

Re claim 7: From the figures in Moulette et al. it seems clear that the external emulator device of Moulette et al. would be thicker than a credit card.

Re claim 8: See para 0023, where it is disclosed that the ‘C-Pod’ device 16 includes “an antenna for interacting at short range with an RF proximity chip card or other personal trusted device”.

Re claims 9 and 10: See figure 1. The system is in communication with a wireless phone 99 from which financial account numbers/data may derive. This phone can broadly be considered part of the system. A phone can also act as a portable media player.

Claims 11-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moulette et al. as applied to claim 6, above.
Re claims 11 and 12: 

In Moulette et al. cards can be emulated for transactions purposes and displaying a card number that is being emulated would be typical for a user to be able to follow along with what the emulator is doing. Touch sensitive displays are convention, being ubiquitous for a long time in cell phones.
Re claim 13 and 15: 
Para 0038 to 0040 teach:
“[0038] During operation of the adaptor, when communication is desired with the magnetic head(s) of the reader device, a first current is initially flowed through outer coil 76. As a result of this first current flow, inductor element 72 generates a magnetic field. This magnetic field is sufficiently powerful to activate the card present circuit (i.e. provide the expected strobes) and communicate with the more sensitive data recovery circuit (typically of the Track 1 head). However, this magnetic field is not sufficiently powerful to communicate with the less sensitive data recovery circuit (typically of the Track 2 head).
[0039] Once module 26 has successfully communicated with Track 1 head 10b, the flow of current to through outer coil 76 is halted. With no interruption in transmitted data signals, a current is then flowed through inner coil 74.
[0040] As a result of this current flow through inner coil 74, a magnetic field recognizable by the Track 2 data recovery circuit is generated. Typically, the greater number of windings of inner coil 74 result in generation of a more powerful magnetic field, which activates the less sensitive data recovery circuit of the Track 2 head.”

From these passages, it is clear that a second magnetic field is emitted. Moulette et al. teaches that the first and second magnetic fields are transmitted serially.

Re claims 14 and 16: The emulator in Moulette et al. has two coils, an inner coil and an outer coil. With two separate coils for generating magnetic fields, the system could theoretically use them both in parallel. In other words, it would be capable of operating in parallel.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL A HESS whose telephone number is (571)272-2392. The examiner can normally be reached Monday through Friday, from 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to telephone the examiner.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on (571)272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/DANIEL A HESS/Primary Examiner, Art Unit 2876